DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 14-15 are allowed.  The limitation of the B layer having two different fibers with different with different tensile strengths in combination with the other limitations of independent claim 1 distinguish over the prior art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP-2007-070347-A, EPO/Google translation supplied by applicant) in view of Masuda et al. (U.S. 2014/0120336 A1).
     Takahiro et al. teaches a laminate of two nonwoven layers for use as a face mask for applying chemicals to the face.  The first nonwoven layer has nanometer diameter fibers in the 1 to 500 nanometer range and a second nonwoven layer with a single fiber diameter of 1 to 100 micrometers (sections 0007 and 0027).  Masuda et al. teaches forming a nanofiber layer with nanofibers of a near uniform diameter in order to better increase capillary transfer of fluids (abstract, section 0018).  The instant invention claims a layer of nanofibers with a diameter range of 50 nanometers to 800 nanometers with a near uniform single fiber diameter next to a nonwoven layer of fibers of 30 to 100 micro meters in diameter.  It would have been obvious to one of ordinary skill in the art to have used uniform diameter nanofibers in the nanofiber layer of the laminate of Takahiro et 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783